          Case 1:18-cv-10110-PAE Document 98 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNICORN CROWDFUNDING, INC.,

                                Plaintiff and Counterclaim
                                Defendant,
                        -v-

 NEW STREET ENTERPRISE, INC., d/b/a
 SOCIALFIX, OSSIAN VENTURES, INC.,
 and TERESA TATEOSSIAN,

                                Defendants and Counterclaim
                                Plaintiffs.


 NEW STREET ENTERPRISE, INC., d/b/a
 SOCIALFIX, OSSIAN VENTURES, INC.,
 and TERESA TATEOSSIAN,
                                                                        18 Civ. 10110 (PAE)

                                Third-Party Plaintiffs,                        ORDER

                        -v-

 MICHAEL GELINAS and BRIAN BODIK,

                                Third-Party Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court today issued an opinion and order denying in large part the parties’ cross-

motions for summary judgment. The decision granted summary judgment solely on Unicorn

Crowdfunding, Inc.’s claim under New York General Business Law § 349, and left in place all

other claims. This case will now proceed to trial on the surviving claims. The Court’s intention

is to hold this trial, which it understands from the pre-motion conference to be a bench trial, see

Dkt. 95 (“Tr.”) at 13–14, in March 2021.
          Case 1:18-cv-10110-PAE Document 98 Filed 12/17/20 Page 2 of 2




       Accordingly, the Court sets a deadline of January 8, 2021, for the parties to submit a

proposed joint pretrial order and all other pretrial filings required by the Court’s Individual Rule

5.A–B, including any motions in limine. Any filings in opposition to motions in limine will be

due by January 22, 2021, pursuant to the Court’s Individual Rule 5.D. Unless otherwise ordered,

courtesy copies shall be submitted via email to EngelmayerNYSDChambers@nysd.uscourts.gov,

not in hard copy.

       The Court further sets a final pretrial conference for Monday, February 5, 2021 at 2:00

p.m. The purpose of the conference will be for the Court to review the joint pretrial order with

counsel, to discuss with counsel and set a trial date, and, potentially, to resolve motions in limine.

Counsel should be prepared to address these matters at the conference. In light of the current

public health crisis, the conference will be held telephonically. The parties should call into the

Court’s dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed

by the pound (#) key. Counsel are directed to review the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-

engelmayer, for the Court’s procedures for telephonic conferences and for instructions for

communicating with chambers.

       SO ORDERED.


                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 17, 2020
       New York, New York




                                                  2
